Case 1:19-cv-00124-WJM-SKC Document 51-13 Filed 12/06/19 USDC Colorado Page 1 of 5




                                 EXHIBIT 12
Case 1:19-cv-00124-WJM-SKC Document 51-13 Filed 12/06/19 USDC Colorado Page 2 of 5




                                                                                     1
                  Case 1:19-cv-00124-WJM-SKC Document 51-13 Filed 12/06/19 USDC Colorado Page 3 of 5


                                             Disclaimer

This research presentation expresses our research opinions, which we have based upon interpretation of certain facts and obse rvations, all of
which are based upon publicly available information, and all of which are set out in this research presentation report. Any investment involves
substantial risks, including complete loss of capital. Any forecasts or estimates are for illustrative purpose only and shou ld not be taken as
limitations of the maximum possible loss or gain. Any information contained in this report may include forward looking statements,
expectations, pro forma analyses, estimates, and projections. You should assume these types of statements, expectations, pro forma
analyses, estimates, and projections may turn out to be incorrect for reasons beyond Spruce Point Capital Management LLC’s co ntrol. This is
not investment or accounting advice nor should it be construed as such. Use of Spruce Point Capital Management LLC’s research is at your
own risk. You should do your own research and due diligence before making any investment decision with respect to securities covered
herein. All figures assumed to be in US Dollars, unless specified otherwise.

You should assume that as of the publication date of any presentation, report or letter, Spruce Point Capital Management LLC (possibly along
with or through our members, partners, affiliates, employees, and/or consultants) along with our subscribers and clients has a short position in
all stocks (and/or are long puts/short call options of the stock) covered herein, including without limitation Maxar Technolo gies Ltd. (“MAXR”),
and therefore stand to realize significant gains in the event that the price of its stock declines. Following publication of any presentation, report
or letter, we intend to continue transacting in the securities covered therein, and we may be long, short, or neutral at any time hereafter
regardless of our initial recommendation.

This is not an offer to sell or a solicitation of an offer to buy any security, nor shall any security be offered or sold to any person, in any
jurisdiction in which such offer would be unlawful under the securities laws of such jurisdiction. Spruce Point Capital Mana gement LLC is not
registered as an investment advisor, broker/dealer, or accounting firm.

To the best of our ability and belief, as of the date hereof, all information contained herein is accurate and reliable and d oes not omit to state
material facts necessary to make the statements herein not misleading, and all information has been obtained from public sources we believe
to be accurate and reliable, and who are not insiders or connected persons of the stock covered herein or who may otherwise owe any
fiduciary duty or duty of confidentiality to the issuer, or to any other person or entity that was breached by the transmission of information to
Spruce Point Capital Management LLC. However, Spruce Point Capital Management LLC recognizes that there may be non -public
information in the possession MAXR or other insiders MAXR that has not been publicly disclosed MAXR. Therefore, such informat ion
contained herein is presented “as is,” without warranty of any kind – whether express or implied. Spruce Point Capital Management LLC
makes no other representations, express or implied, as to the accuracy, timeliness, or completeness of any such information o r with regard to
the results to be obtained from its use. All rights reserved. This document may not be reproduced or disseminated in whole or in part without
the prior written consent of Spruce Point Capital Management LLC.

All rights reserved. This document may not be reproduced or disseminated in whole or in part without the prior written consent of                       2
             Case 1:19-cv-00124-WJM-SKC Document 51-13 Filed 12/06/19 USDC Colorado Page 4 of 5


                                     About Spruce Point Capital Management

  Spruce Point believes change is required at Maxar Technologies (Nasdaq/TSX: MAXR). Based on our research, we
   believe CEO Howard Lance should resign for inflating Maxar’s earnings through an aggressive M&A accounting
 scheme, and omitting key details from his biography that would have cautioned investors about his track record of
overseeing companies that later admitted material weakness of internal controls and required accounting restatement.

Spruce Point Capital Is An Industry Recognized Research Activist Investment Firm Founded In 2009
• Founded by Ben Axler, a former investment banker with 17 years experience on Wall Street
• Ranked the #1 Short-Seller in the world by Sumzero after a comprehensive study of 12,000 analyst recommendations dating
  back to 2008 (March 2015)
• Ranked the #13 Most Influential FinTweeter on Twitter according to Sentieo analysis (Dec 2016)

    CEO Departures Post Recent Spruce Point Research Activism
                                                          Enterprise Value
         Report Date          Company / Ticker                                           CEO Departure / Date
                                                      At Report Date ($ billions)
           7/13/17             Gentex / GNTX                     $4.7                    Fred Bauer / Jan 2018
           4/13/16            Sabre Corp / SABR                 $11.2                    Tom Klein / June 2016
          12/17/15             Intertain / IT.TO                 $1.5                  John FitzGerald / Feb 2016
           8/19/15           Caesarstone / CSTE                  $1.7                    Yos Shiran / May 2016
           2/10/15               Greif / GEF                     $3.2                   David Fischer / Oct 2015
          11/13/14             AMETEK / AME                     $14.0                 Frank Hermance / May 2016
           1/15/14             LKQ Corp / LKQ                   $11.8                Robert Wagman / March 2017
           7/23/13            Just Energy / JE.TO                $2.0                   Ken Hartwick / Feb 2014
           3/5/13           Boulder Brands / BDBD                $1.0                 Stephen Hughes / June 2015
           6/14/12            Bazaarvoice / BV                   $1.2                    Bret Hurt / Nov 2012
                                                                                                                            3
               Case 1:19-cv-00124-WJM-SKC Document 51-13 Filed 12/06/19 USDC Colorado Page 5 of 5


                                                 Asset Impairment Likely

Maxar’s balance sheet is inflated with goodwill and overcapitalized intangible assets. We expect it will write
 down the value of these inflated assets by at least $2.4 billion to fair value after its evaluation of strategic
                            alternatives results in no means to maximize value.

Q&A From The Q2’2018 Conference Call Suggests A Bleak Outlook:

<Q - Paul Steep>: Okay. And on the GEO side, you talked about a strategic alternative process. How should we think about the timing for
that, Howard?

<A - Howard L. Lance>: It's actively in process now. It has been for a while. I won't predict again and we haven't made any determination
what the final outcome will be but it's fair to say we're looking at a range of options, all of it trying to accomplish one thing: position
Maxar for growth and value creation going forward. We do not believe at this point we will see much in the way of a market recovery
for GEO. So at a minimum, we are downsizing, continuing to cut staff to align with the workload, cutting our footprint, making available

    Estimated Goodwill Impairment
                                           Pre-Acquisition                 Current
                $ in mm                                                                               Adjustments (1)                       Pro Forma
                                              Q3 2017                      Q2 2018

                Goodwill                         $705.4                    $2,368.8                        ($1,164.3)                       $1,204.5

                                                                                                           ($1,083.3)
               Intangibles                       $343.1                    $1,673.4                                                          $390.1
                                                                                                             ($200.0)

        Goodwill + Intangibles                 $1,048.5                    $4,068.4                       ($2,447.6)                        $1,594.6


              Total Assets                     $2,626.8                    $6,663.9                       ($2,447.6)                        $4,216.3

               % of Total                         40%                         61%                                                             38%

     1) $1.1 billion of intangible asset value related to M&A accounting (converted at C$0.80) and $200m estimated MDA overcapitalization               60
